Citation Nr: 0408383	
Decision Date: 04/01/04    Archive Date: 04/16/04

DOCKET NO.  97-18 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a 
psychiatric disorder.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel




INTRODUCTION

The veteran served on active duty from September to December 
1980 and from December 1990 to June 1991.

In a November 1994 rating decision the Department of Veterans 
Affairs (VA) Regional Office (RO) denied entitlement to 
service connection for a nervous condition.  The veteran 
submitted a notice of disagreement with that decision, and 
the RO issued a statement of the case in January 1995.  The 
veteran did not, however, submit a substantive appeal within 
one year of the November 1994 mailing of the notice informing 
her of the denial.  

The veteran submitted a substantive appeal in May 1996, and 
in a June 1996 notice the RO informed her that she had not 
timely perfected an appeal of the November 1994 decision.  
The veteran submitted a notice of disagreement in response to 
the June 1996 notice, and the RO issued a statement of the 
case on the issue of the timeliness of the substantive appeal 
in August 1996.  The veteran failed, however, to submit a 
substantive appeal following issuance of the August 1996 
statement of the case.  For these reasons the Board finds 
that the veteran failed to perfect an appeal of the November 
1994 decision, and that that decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); see Roy v. Brown, 5 Vet. App. 554 (1993) 
(although a notice of disagreement was timely filed, the 
appeal was not timely where the veteran did not timely file a 
substantive appeal); 38 C.F.R. § 20.200 (2003).

In August 1996 the veteran requested the RO to conduct 
another review of her case, which the RO interpreted as a 
request to reopen the previously denied claim.  The August 
1996 statement cannot constitute a substantive appeal on the 
timeliness issue because the veteran did not express any 
intent to perfect an appeal of the timeliness issue, nor did 
she raise any arguments regarding any errors of fact or law 
in the June 1996 decision.  See 38 C.F.R. § 20.202 (2003).  
In a December 1996 rating decision the RO determined that new 
and material evidence had not been submitted to reopen the 
previously denied claim.  The veteran perfected an appeal of 
the December 1996 decision.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for a 
nervous condition in November 1994, and that decision became 
final in the absence of a timely perfected appeal.

2.  The evidence received subsequent to the November 1994 
decision is new, in that it is not cumulative and was not 
previously considered by decisionmakers.  The evidence is 
also material because it bears directly and substantially on 
the issue on appeal, that being whether the veteran's 
currently diagnosed psychiatric disorder is related to 
service, and it must be considered in order to fairly decide 
the merits of her claim.


CONCLUSION OF LAW

The November 1994 rating decision in which the RO denied 
entitlement to service connection for a psychiatric disorder 
is final, new and material evidence has been received, and 
the claim is reopened.  38 U.S.C.A. § 7105 (West 1991); 
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 20.1103 (1994); 
38 C.F.R. § 3.156 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that she was treated for depression 
during active duty, that she has been depressed since she was 
separated from active duty, and that her currently diagnosed 
major depression is related to military service.

Development of the Claim

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) (codified as amended at 38 U.S.C.A. 
§§ 5103 and 5103A (West 2002)).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  The 
VCAA left intact, however, the requirement that a veteran 
must first present new and material evidence in order to 
reopen a previously and finally denied claim under 
38 U.S.C.A. § 5108 before the duty to assist provisions of 
the VCAA are fully applicable to the claim.  38 U.S.C.A. 
§ 5103A(f) (West 2002); see also Paralyzed Veterans of 
America, et. al., v. Secretary of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003).

In August 2001 VA published regulations implementing the 
provisions of the VCAA, including the applicability of those 
provisions to attempts to reopen previously denied claims.  
The regulation provides that for requests to reopen submitted 
prior to August 29, 2001 (the date of publication of the 
regulation), VA will notify the veteran of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  VA does not, however, have any duty to assist the 
veteran in developing evidence in support of her request to 
reopen the previously denied claim, if that request was 
submitted prior to August 29, 2001.  For requests to reopen 
filed on or after August 29, 2001 (which does not include 
this claim), VA has a duty to inform the veteran of the 
evidence needed to substantiate her claim and to assist her 
in obtaining existing evidence that may be found to be new 
and material.  If VA determines that new and material 
evidence has been submitted and reopens the previously denied 
claim, VA is obligated to fully assist her in obtaining any 
evidence that may be relevant to the claim.  38 C.F.R. 
§ 3.159(b) and (c) (2003); see also Paralyzed Veterans of 
America, et. al., 345 F.3d at 1342.

In general, on receipt of a claim for benefits, including an 
attempt to reopen a previously denied claim, VA will notify 
the veteran of the information and evidence not of record 
that is necessary to substantiate the claim.  VA will also 
inform the veteran of which information and evidence, if any, 
that she is to provide and which information and evidence, if 
any, VA will attempt to obtain on her behalf.  VA will also 
request that the veteran provide any evidence in her 
possession that pertains to the claim.  38 C.F.R. § 3.159(b) 
(2003).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ, in 
this case the RO) decision on a claim for VA benefits.  In 
this case, the initial RO decision was made prior to November 
9, 2000, the date the VCAA was enacted.  VA believes that the 
Pelegrini decision is incorrect as it applies to cases where 
the initial RO decision was made prior to the enactment of 
the VCAA and is pursuing further judicial review on this 
matter.  Assuming, however, solely for the sake of argument 
and without conceding the correctness of Pelegrini, that 
notice is to be provided before the initial unfavorable 
decision, the Board finds that any defect with respect to the 
VCAA notice requirement in this case was harmless error for 
the reasons specified below.  

In the present case, a substantially complete application was 
received in August 1996.  Thereafter, in a rating decision 
dated in December 1996, the RO denied that claim.  Only after 
that rating action was promulgated did the RO, in July 2001 
and July 2002, inform the veteran of the information and 
evidence needed to substantiate her claim for service 
connection for a psychiatric disorder by informing her of the 
provisions of the VCAA and the specific evidence required to 
substantiate her claim for service connection.  The RO also 
informed her of the information and evidence that she was 
required to submit, and the evidence that the RO would obtain 
on her behalf.  The RO instructed her to identify any 
evidence that was relevant to her claim, and to provide 
signed authorizations for each medical care provider so that 
VA could obtain that evidence on her behalf.  As an 
alternative, she could submit the required evidence directly 
to the RO.  The RO also instructed her to submit any evidence 
in her possession that pertained to her claim.  The RO 
informed her that although VA would make reasonable efforts 
to obtain the evidence not in her possession, it was 
ultimately her responsibility to provide the evidence in 
support of her claim.

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial RO adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable RO determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing her to overcome an adverse decision, as well as 
substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, 17 Vet. App. at 
421.  On the other hand, the Court acknowledged that the 
Secretary could show that the lack of a pre-RO decision 
notice was not prejudicial to the veteran.  Id. ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the RO provide a 
pre-initial adjudication notice.  The only way the RO could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
claimant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C.A. § 7261(b)(2) (West 2002); see also 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004) (there is 
no implicit exemption for the notice requirements contained 
in 38 U.S.C.A. § 5103(a) from the general statutory command 
set forth in section 7261(b)(2) that the Veterans Claims 
Court shall "take due account of the rule of prejudicial 
error.")  

In reviewing RO determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the RO's decision.  As 
provided by 38 U.S.C.A. § 7104(a), all questions in a matter 
which under 38 U.S.C.A. § 511(a) are subject to decision by 
the Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-RO initial adjudication constitutes 
harmless error, especially since an RO determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104 (2003).  There simply is no "adverse 
determination," as discussed by the Court in Pelegrini, for 
the claimant to overcome.  See Pelegrini, 17 Vet. App. at 
421.  Similarly, a claimant is not compelled under 38 
U.S.C.A. § 5108 to proffer new and material evidence simply 
because an RO decision is appealed to the Board.  Rather, it 
is only after a decision of either the RO or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notices provided to the appellant in July 2001 and 
July 2002 were not given prior to the first RO adjudication 
of the claim, the notices were provided by the RO prior to 
the transfer and certification of the claimant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  After the notices were provided, the case was re-
adjudicated and a supplemental statement of the case was 
provided to the claimant in October 2003.  

The claimant has been provided with every opportunity to 
submit evidence and argument in support of her claim, and to 
respond to VA notices.  Therefore, not withstanding the 
decision in Pelegrini, the Board finds that to decide the 
appeal would not be prejudicial to the claimant.  The Board 
also finds that VA has fulfilled its obligation to inform the 
claimant of the evidence that could be considered new and 
material, and the evidence needed to substantiate her claim 
for service connection.  See 38 U.S.C.A. § 5103 (West 2002).  

As will be found below, the Board has determined that new and 
material evidence has been submitted to reopen the previously 
denied claim.  In that situation the statute and regulation 
provide that VA will make reasonable efforts to help the 
claimant obtain evidence necessary to substantiate the claim, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  VA's duty includes 
making efforts to obtain her service medical records, if 
relevant to the claim; other relevant records pertaining to 
service; VA medical records; and any other relevant records 
held by any other source.  The claimant is also required to 
provide the information necessary to obtain this evidence, 
including authorizations for the release of medical records.  
In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion if VA 
determines that such an examination or opinion is necessary 
to decide the claim.  38 C.F.R. § 3.159(c) (2003).  

The RO has obtained the claimant's service medical records, 
and the VA treatment records she identified.  As will be more 
fully discussed in the remand portion of this decision, 
however, the Board finds that additional development is 
required in order for VA to fulfill the duty to assist, prior 
to adjudication of the substantive merits of her claim.



Relevant Laws and Regulations

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§ 20.1103 (1994).  If a claim of entitlement to service 
connection has been previously denied and that decision 
became final, the claim can be reopened and reconsidered only 
if new and material evidence is presented with respect to 
that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers and it is not cumulative 
or redundant.  The evidence is "material" if it bears 
directly and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously considered, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156 (1996).  New evidence may be found to be material if 
it provides "a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its rating decision."  Elkins v. West, 12 Vet. App. 209, 214 
(1999), rev'd on other grounds, 229 F.3d 1369 (Fed. Cir. 
2000).  

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curium).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).

The Board notes that the definition of new and material 
evidence was revised in August 2001 to require that the newly 
submitted evidence relate to an unestablished fact necessary 
to substantiate the claim and to present the reasonable 
possibility of substantiating the claim.  Duty to Assist, 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified at 
38 C.F.R. § 3.156 (2003)).  The change in the law, however, 
pertains only to claims filed on or after August 29, 2001.  
Because the veteran's claim was initiated prior to August 
2001, her claim will be adjudicated by applying the law 
previously in effect.

Analysis

The available service medical records are silent for any 
complaints or clinical findings pertaining to a psychiatric 
impairment.

The veteran initially claimed entitlement to VA compensation 
benefits for a psychiatric disorder in December 1993, at 
which time she reported having been treated for a nervous 
condition in January 1991, while in service, and since 
December 1993.  In conjunction with that claim the RO 
obtained her VA treatment records, which document the 
treatment of major depression since December 1993.  In 
seeking treatment the veteran reported on several occasions 
that, while serving in the Army Reserves, she was put on 
active duty and sent to Germany during the Persian Gulf War.  
She stated that while in Germany she had many problems 
adjusting to her assignments, that she became anxious and 
depressed, that she was treated for depression while in 
Germany, and that her symptoms got worse after she was 
separated from service in June 1991.

Based on the evidence shown above, in the November 1994 
rating decision the RO denied entitlement to service 
connection for a nervous condition.  The basis for the denial 
was the absence of any treatment for a psychiatric disorder 
in service.

The evidence received subsequent to the November 1994 
decision includes additional VA treatment records indicating 
that the veteran reported having experienced depression since 
1991, and that she was distressed by thoughts and nightmares 
related to her experiences while on active duty.  She also 
provided detailed information regarding the treatment she 
received in January to June 1991 that, for the purpose of 
determining whether new and material evidence has been 
submitted, is deemed to be credible.  Kutscherousky, 12 Vet. 
App. at 369.  

In September 2001 the veteran submitted a medical report 
showing that, based on a psychiatric evaluation, the 
physician found that the veteran's psychiatric illness was 
caused by the stress that she experienced while on active 
duty in 1991.  The Board is cognizant of prior decisions by 
the Court that a medical opinion that is based on the 
veteran's reported history is not probative.  See Elkins v. 
Brown, 5 Vet. App. 474, 478 (1993) (a medical opinion that is 
based on the veteran's recitation of medical and service 
history, and not the documented history, is not probative of 
etiology); see also Godfrey v. Brown, 8 Vet. App. 113, 121 
(1995) (VA is not required to accept doctors' opinions that 
are based on the veteran's recitation of medical history).  
In this case, however, the physician did not indicate that he 
had based his opinion on the veteran's report of having been 
treated for depression during service; he stated that his 
opinion was based on the results of a psychiatric evaluation, 
which encompasses factors other than history.  The Board 
finds that the September 2001 medical opinion is new, in that 
the evidence previously of record did not include a medical 
opinion showing a nexus to service.  For the sake of 
determining whether new and material evidence has been 
submitted, the medical opinion is material because it is 
probative of a nexus to service.  For these reasons the Board 
finds that new and material evidence has been submitted, and 
the claim of entitlement to service connection for a 
psychiatric disorder is reopened.

As previously stated, additional development is required 
prior to considering the substantive merits of the claim for 
service connection, which will be addressed below.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a psychiatric disorder 
is reopened.




REMAND

The veteran has submitted detailed information regarding 
treatment she received for anxiety and depression while 
stationed in Nuremberg, Germany, from January to June 1991.  
Although the RO obtained her service medical records, and 
additional clinical records pertaining to inpatient treatment 
for gastroenteritis, the RO has not specifically requested 
any records documenting outpatient treatment for a 
psychiatric disorder.  Records pertaining to outpatient 
psychiatric treatment are not maintained in the service 
medical records, or the regular inpatient clinical records.  
An additional request should be made, therefore, for the 
records of the veteran's claimed outpatient psychiatric 
treatment.

Accordingly, the case is remanded for the following:

1.  The RO must review the claims file 
and ensure that any notification and 
development action required by the VCAA 
and its implementing regulations, court 
decisions, and VA directives is 
completed.  

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for a psychiatric 
disorder since October 2003.  After 
securing any necessary release, the RO 
should obtain copies of such records that 
are not in file.  If the RO is not able 
to obtain the identified records, the 
claims file should be documented to that 
effect and the veteran so notified.

3.  The RO should obtain the records 
pertaining to the veteran's in-service 
outpatient psychiatric treatment from 
appropriate sources.

4.  If the above-requested development 
results in evidence of the veteran having 
suffered from a psychiatric disorder 
during service, or the RO otherwise finds 
probative and credible evidence of such, 
the RO should afford the veteran a VA 
psychiatric examination in order to 
obtain a medical opinion on whether any 
currently diagnosed psychiatric disorder 
is related to the symptoms she suffered 
in service.  The claims file and a copy 
of this remand should be made available 
to and be reviewed by the examiner.  The 
examiner should also provide the 
rationale for his/her opinion.

5.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should adjudicate the substantive merits 
of the claim for service connection for a 
psychiatric disorder.  If any benefit 
sought on appeal remains denied, the 
veteran and her representative should be 
provided with a supplemental statement of 
the case and be given the opportunity to 
respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky, 12 Vet. App. at 369.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.




	                     
______________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



